Citation Nr: 1419864	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-42 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for muscle strain of the low back.

3.  Entitlement to service connection for neck injury residuals.

4.  Entitlement to service connection for a right ankle disorder, to include ulcerations.

5.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for bladder incontinence secondary to the prostate surgery.

7.  Entitlement to service connection for a nerve condition of the left hand.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 25 to October 4, 1978.  He also had several years, from 1978 to 2001, unverified service with the Army National Guard.

This appeal arose before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA), Regional Office (RO).  The jurisdiction of this case was subsequently transferred to the Baltimore, Maryland RO.  In June 2012, the Veteran testified before the undersigned at a hearing conducted at the Board.  A transcript of this proceeding has been associated with the claims folder.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for muscle strain of the low back, for neck injury residuals, for a right ankle disorder, to include ulcerations, for prostate cancer, to include as due to exposure to ionizing radiation, for bladder incontinence secondary to the prostate surgery, and for a nerve condition of the left hand, as well as entitlement to TDIU are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, at his personal hearing, the Veteran stated that he was withdrawing from appellate consideration the issue of entitlement to service connection for an eye disorder.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the appeal with respect to the issue of entitlement to service connection for an eye disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the instant case, the Veteran indicated at his June 2012 personal hearing that he wished to withdraw the issue of entitlement to service connection for an eye disorder.  This withdrawal was clearly noted in the hearing transcript; therefore, this issue has been withdrawn.  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The issue of entitlement to service connection for an eye disorder is dismissed.


REMAND

The Veteran has contended that he injured his back, neck and the ankle in 1999 when he strained all his muscles pulling himself free from mud while on maneuvers conducted during a period of active duty for training (ACDUTRA).  He also stated that he had previously injured the ankle while on ACDUTRA in 1981 after he had fallen from a truck, twisting the leg.  He has also stated that, while serving during a period of ACDUTRA at Ft. McClellan, Alabama, he had been exposed to ionizing radiation, as well as other chemicals.  He claims that this exposure resulted in the later development of prostate cancer and the subsequent complications of urinary incontinence and ulnar neuropathy (around the IV site placed during surgery).  Finally, he states that his disabilities have rendered him unemployable.

The Veteran states that he was treated for back, neck, and ankle problems (for the ankle in 1981and for multiple muscle strains, to include to the back and neck in 1999, for which there is a May 1999 incident report of record).  He said that in 1981, while at Aberdeen Proving Ground, he injured the ankle, which was casted at the hospital.  In 1999, while at Ft. AP Hill, he sustained multiple muscle strains, which were further treated at the base hospital at F. Belvoir..  He also testified that he was exposed to radiation and chemicals while serving at Ft. McClellan, Alabama.  The Board notes the only service treatment report of record is a January 1996 physical examination; no other records could be located.  As a consequence, the Board finds that another search for any hospital and/or treatment records generated by the base hospitals at these locations should be undertaken.

The most recent VA treatment records in the claims folder (to include the Virtual VA paperless file that contains no treatment records) date from September 2010.  It should be ascertained whether there are additional treatment records available.  Additionally, the record indicates that the Veteran was awarded Social Security Administration (SSA) benefits in April 2006.  The records pertaining to this award must be associated with the claims folder prior to a determination of his claims.  See Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Because the urinary incontinence and left ulnar neuropathy are claimed as residuals of the prostate cancer surgery, the resolution of these claims cannot be accomplished until after the claim for service connection for prostate cancer has been resolved.  Since they are intertwined with the prostate cancer claim, a decision as to these claims will be deferred pending the outcome of the prostate cancer claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  The TDIU claim will also be deferred pending a decision on the service connection claims pending with this remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department(s) and verify the exact dates of all periods of ACDUTRA and INACDUTRA.

2 .  Conduct a search for any records located at the following base hospitals:  Ft. AP Hill and Ft. Belvoir for muscle strain (May 1999), and Aberdeen Proving Ground for an ankle injury (1981).  All efforts to locate these records must be fully documented for inclusion in the claims folder.  If the records cannot be located, the Veteran and his representative must be notified and informed of what further efforts VA will undertake to locate them.  

3.  Conduct an appropriate search to ascertain whether there are records documenting  the Veteran's reported exposure to radiation and/or chemicals while serving at Ft.McClellan, Alabama.  All efforts to locate these records must be fully documented for inclusion in the claims folder.  If the records cannot be located, the Veteran and his representative must be notified and informed of what further efforts VA will undertake to locate them.  

4.  Ask the Veteran to provide the names and addresses of all VA and non-VA health-care providers from whom he has sought treatment for his claimed conditions from October 1, 2010 to the present.  The Veteran must provide the appropriate releases so that VA may obtain any private treatment records identified.  Whether or not the Veteran provides this information, contact the Washington, D.C. VA Medical Center and request copies of all treatment records developed from October 1, 2010 to the present.  All efforts to locate these records must be fully documented for inclusion in the claims folder.  If the records cannot be located, the Veteran and his representative must be notified and informed of what further efforts VA will undertake to locate them.

6.  Contact the Social Security Administration and request all documentation, to include all treatment records and any Administration Law Judge decision, pertaining to the award of disability benefits in April 2006.  All efforts to obtain these records must be documented in the claims folder and must continue until it is determined that the records do not exist or that further efforts to locate them would be futile.

7.  Schedule the Veteran for a VA orthopedic examination of the back and neck.  The examiner, after reviewing the entire claims folder, to include any records obtained in conjunction with this remand, must provide a diagnosis for any current back and neck complaints and render an opinion as to whether any currently diagnosed disorders are related to the report of low back pain noted during the January 1996 National Guard physical, or to his complaints of a back and neck injury in May 1999 while on ACDUTRA, or whether any diagnosed back disorder is related to a May 2000 back injury sustained while working for a civilian employer.  All special tests deemed necessary to render the opinions requested must be performed.  The examiner must note in the examination report that the entire claims folder and this remand were reviewed in conjunction with the examination.  A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

8.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

9.  Once the above-requested development has been completed, the claims must be readjudicated.  If any part of the decision remains adverse to the Veteran, he and his representative must be provided with a supplemental statement of the case and an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


